Case 1:21-cv-00685-AJT-TCB Document 3-7 Filed 06/08/21 Page 1 of 3 PagelD# 98

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

 

FRANCISCO MENDOZA, MIGUEL
MARTINEZ and KEVIN RODRIGUEZ,
individually and on behalf of all others
similarly situated,

Plaintiffs,

Vv. Civil Action No.

CARDINAL MULTI SERVICES LLC and
WILSON O. AGUILAR,

Defendants.

 

 

DECLARATION OF ROSARIO RIVERA REGARDING
SPANISH TRANSLATION OF DOCUMENTS IN SUPPORT OF
MOTION FOR COLLECTIVE ACTION CERTIFICATION

I, Rosario Rivera, declare as follows:

1. I am an employee of Murphy Anderson PLLC, counsel of record for
Plaintiffs in this action. I make this Declaration based on my own personal
knowledge. If called to testify, I can and will competently testify to the statements
herein.

2. I am a fluent Spanish speaker. Spanish is my first language. I studied
Spanish, including 2 years of grammar-intensive Spanish classes, in high school. I
received the highest possible score on my AP Spanish Language exam and a 750 out of
800 on the Spanish SAT II exam. I also studied Spanish in college and earned a 4.0

grade-point average in my Spanish courses. I studied in Oaxaca, Mexico for one
Case 1:21-cv-00685-AJT-TCB Document 3-7 Filed 06/08/21 Page 2 of 3 PagelD# 99

semester, which included writing a 30-page mini-thesis entirely in Spanish. In college,
I worked as a Foreign Languages and Literatures Resource Lab tutor and teaching
assistant for all levels of Spanish courses. I received the Frank Kline Baker Spanish
and American Civilization Award, which is awarded to the student who attains the
greatest proficiency in the study of Spanish and Latin American Civilization, in May
2020.

3. I translated into Spanish the English version of the Notice of Collective
Action Lawsuit, which is attached to Plaintiffs’ Motion for Collective Action
Certification and Court-Facilitated Notice as A-1. The Spanish version of this Notice is
an accurate translation of the English version. A true and correct copy the Spanish
version of the Notice is attached to the Motion as Exhibit A-2.

4, I translated into Spanish the English version of the Consent to Join
Action Form. A true and correct copy of the English version of the Consent to Join
Action Form is attached to the Motion as Exhibit B-1. A true and correct copy of the
Spanish version of the Consent to Join Action Form is attached to the Motion as
Exhibit B-2. The Spanish version of the Consent to Join Action Form is an accurate
translation of the English version.

4. I also translated into Spanish the English versions of the Declarations of
Francisco Mendoza, Miguel Martinez, and Kevin Rodriguez. The Spanish versions are
accurate translations of the English versions.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this 7th day of June, 2021 at Washington, DC.
Case 1:21-cv-00685-AJT-TCB Document 3-7 Filed 06/08/21 Page 3 of 3 PagelD# 100

 

Rosario Rivera
